                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

CASE NO. 19-cr-00394-CMA

UNITED STATES OF AMERICA,

              Plaintiff,

v.

PATRICK M. DOYLE,

           Defendant.
_____________________________________________________________________

      DEFENDANT’S MOTION TO WITHDRAW AS COUNSEL OF RECORD
_____________________________________________________________________


       Defendant Patrick M. Doyle (“Mr. Doyle”), through undersigned counsel, requests

an Order withdrawing the Federal Public Defender and undersigned counsel from

further representation of Mr. Doyle. In support of this motion, he states:

       1.     Mr. Doyle has retained private counsel, Nancy Kardon, Esq., Kardon Law,

Inc., who has entered her appearance in this case.

                                          Respectfully submitted,


                                          VIRGINIA L. GRADY
                                          Federal Public Defender



                                          s/ Edward R. Harris
                                          Edward R. Harris
                                          Assistant Federal Public Defender
                                          633 17th Street, Suite 1000
                                          Denver, CO 80202
                                          Telephone: (303) 294-7002
                                          FAX: (303) 294-1192
                                          Edward_Harris@fd.org
                                          Attorney for Defendant
                              CERTIFICATE OF SERVICE


      I hereby certify that on September 6, 2019, I electronically filed the foregoing

        DEFENDANT’S MOTION TO WITHDRAW AS COUNSEL OF RECORD

with the Clerk of Court using the CM/ECF system which will send notification of such filing
to the following e-mail addresses:

Andrea Surratt, Assistant United States Attorney
      Andrea.Surratt@usdoj.gov


and I hereby certify that I have mailed or served the document or paper to the following
non CM/ECF participants in the manner (mail, hand-delivery, etc.) indicated by the non-
participant’s name:

Patrick M. Doyle           via U.S. mail




                                           s/ Edward R. Harris
                                           Edward R. Harris
                                           Assistant Federal Public Defender
                                           633 17th Street, Suite 1000
                                           Denver, CO 80202
                                           Telephone: (303) 294-7002
                                           FAX: (303) 294-1192
                                           Edward_Harris@fd.org
                                           Attorney for Defendant




                                             2
